EXHIBIT 10.28

 
 
**-CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.
 
28 September 2012


ABAXIS, Inc.
3240 Whipple Road
Union City, CA  94587
Attn:           Martin Mulroy
Chief Commercial Officer
North American Animal Health Business


Re:  Initial Purchase Order Commitment


Dear Mr. Mulroy:


This letter confirms our commitment to ABAXIS to submit purchase orders totaling
not less than $15 million for purchase of Products pursuant to that certain
Non-Exclusive Distribution Agreement (the “Agreement”) between MWI and ABAXIS
executed and delivered as of the date of this letter agreement.  Capitalized
terms not defined in this letter have the meaning in the Agreement.


Specifically, MWI’s initial commitment as part of the Agreement shall be for a
minimum of two non-cancellable purchase orders (the “Committed Orders”) for
Products consisting of equipment, consumable reagents and rapid tests pursuant
to the Agreement as follows:  (a) not less than $6 million of Product Orders by
November 15, 2012 with shipment dates not later than December 20, 2012; and (b)
not less than an additional $9 million of Product Orders by March 1, 2013 (for
which MWI will provide ABAXIS with a non-binding forecast by February 15, 2013)
with shipment dates not later than March 20, 2013.  The Committed Orders will
provide that payment for the Products shall be made by MWI in three
installments, with one-third (1/3) due 30 days after the date of shipment,
one-third (1/3) due 60 days after the date of shipment and one-third (1/3) due
75 days after the date of shipment.   Notwithstanding anything to the contrary
contained in the Agreement, /**/ on all consumable reagents and rapid tests
purchased in the Committed Orders as well as any orders for consumable reagents
and rapid tests shipped by ABAXIS prior to March 31, 2013.  If ABAXIS is unable
to ship the Committed Orders by the applicable dates, the parties agree that
/**/ consumable reagents and rapid tests /**/ such Committed Orders whenever
shipped by ABAXIS.


This letter constitutes the entire understanding with respect to the Committed
Orders and shall otherwise be governed by the terms of Sections 16 – 23 of the
Agreement.


If you are in agreement with the understanding, please countersign where
indicated below.  MWI is very pleased to begin a new relationship and looks
forward to a successful relationship.






MWI VETERINARY SUPPLY CO.
 
/s/ Mary Pat Thompson

Name: Mary Pat Thompson
Title: CFO


 Accepted and Agreed:


ABAXIS, Inc.
 
/s/ Martin Mulroy


Martin Mulroy
Chief Commercial Officer